Citation Nr: 0708245	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
claimed as secondary to a service-connected cervical spine 
disability.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, bilaterally, claimed as 
secondary to a service-connected cervical spine disability.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, bilaterally, claimed as 
secondary to a service-connected lumbar spine disability.

4.  Entitlement to an initial evaluation greater than 10 
percent for pain disorder from September 30, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to 
December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted the veteran service connection and a 10 percent 
initial evaluation for pain disorder, effective from 
September 30, 2003, and denied his claims for service 
connection for chronic headaches and bilateral peripheral 
neuropathy of the upper and lower extremities, all claimed as 
secondary to service-connected disabilities of his cervical 
and lumbar spine.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including claims for rating increases and earlier 
effective dates for awards of VA compensation.  Upon a review 
of the file, it appears that this case, as it pertains to the 
appeal for a higher initial evaluation for pain disorder from 
September 30, 2003, must be remanded for proper notice to the 
veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In a June 2003 VA outpatient treatment record, the veteran 
stated that he was fighting a workman's compensation (WC) 
situation.  He alleged that he had nerve damage in his wrists 
from typing all day.  The records from that workman's 
compensation claim should be obtained and associated with the 
claims folder.  A review of the claims folder reflects that 
the July 2003 VA EMG/nerve conduction study referred to by 
the examiner in November 2003 has not been associated with 
the claims file.  This study must be obtained and associated 
with the file.  

Regarding the pain disorder, a review of the veteran's claims 
file shows that the most recent VA examination report 
addressing the severity of his pain disorder was dated in 
December 2003.  The veteran should be scheduled for a new 
examination so that an accurate picture of the current state 
of his psychiatric disability may be obtained.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Allday v. Brown, 7 Vet. 
App. 517 (1995); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

In an undated statement received in October 2003, A.J.J., 
M.D. stated that the veteran gave a history of a fractured 
sternum and a concussion as a result of sport injuries.  He 
opined that the veteran had probable peripheral neuropathy 
secondary to constant use of a computer.  The opinion was not 
based on an EMG.  In February 2004 and August 2005, the 
physician indicated that the headaches and peripheral 
neuropathy were related to his cervical spine disorder.  The 
veteran also received chiropractic treatment from W.T.V., 
D.C., a chiropractor, beginning in December 2000.  These 
records should be obtained.  

The veteran indicated in private records that he sustained a 
fractured sternum and a concussion as a result of sports 
injuries.  Records for any treatment of those injuries should 
be obtained.  

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO is to provide the veteran 
notice of the provisions of the VCAA and 
how it pertains to his claim of 
entitlement to an initial evaluation 
greater than 10 percent for pain disorder 
from September 30, 2003.  The notice must 
comply with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006), and should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or non-VA, who 
treated that veteran for his pain 
disorder, chronic headaches, or 
peripheral neuropathy of the upper and 
lower extremities, from December 2003 to 
the present.  Of particular interest are 
all of the treatment records of A.J.J., 
M.D., and W.T.V., D.C., as well as any 
records regarding the fractured sternum 
and concussion, dates of injuries 
unknown.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran is requested to provide 
the AMC/RO with information regarding all 
WC claims he has filed since his 
separation from service.  That is, when 
the claims were filed, where they were 
filed, and the name of the business 
against whom the action was taken.  After 
the veteran has signed the appropriate 
releases, the AMC/RO is to contact the 
state agency overseeing WC claims and 
request copies of all documents filed in 
each claim.  The AMC/RO is to contact any 
business against whom the veteran has 
filed a WC claim and request the 
veteran's employment records including 
documents related to any WC claims.  Of 
particular interest are employment 
records from "Pendot".  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

4.  The RO should inquire of the veteran 
whether he has filed a claim for Social 
Security Administration (SSA) disability 
benefits.  If the response is 
affirmative, the RO should obtain from 
the SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

5.  The veteran should be scheduled for 
a VA psychiatric examination by a 
psychiatrist or psychologist to evaluate 
his service-connected pain disorder.  
All indicated tests and studies are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
Following the examination, the examiner 
should provide clinical observations, 
presented in a typed report.   The 
physician is to indicate which of the 
following (a), (b), (c), (d), or (e) 
most closely describes the impairment 
caused by the pain disorder:

(a.)  Is the veteran's pain 
disorder productive of 
occupational and social impairment 
due to mild or transient symptoms 
which decrease his work efficiency 
and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
are his symptoms controlled by 
continuous medication?

(b.)  Is the veteran's pain 
disorder productive of 
occupational and social impairment 
with occasional decrease in his 
work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events)?

(c.)  Is the veteran's pain 
disorder productive of 
occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty 
in understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships?

(d.)  Is the veteran's pain 
disorder productive of 
occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and 
maintain effective relationships?

(e.)  Is the veteran's pain 
disorder productive of total 
occupational and social 
impairment, due to such symptoms 
as: gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; memory loss for 
names of close relatives, own 
occupation, or own name?

6.  The veteran should be afforded a VA 
neurology examination to determine the 
etiology of the claimed headaches and 
claimed peripheral neuropathy of the 
upper and lower extremities.  The claims 
folder should be made available to the 
neurologist for review before the 
examination.  If a neurologist is not 
available at the VA facility, then 
arrangements are to be made for an 
outside examiner who has not previously 
examined the veteran, to conduct the 
evaluation.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the neurologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is to obtain a 
complete history from the veteran to 
include information regarding the 
fractured sternum and the concussion 
allegedly caused by sports injuries.

The neurologist is to provide an opinion 
as to: 

1.  Whether the veteran has 
headaches and whether he has 
peripheral neuropathy of the upper 
and lower extremities.  

2.  If it is determined that the 
veteran has headaches and/or 
peripheral neuropathy of the upper 
and/or lower extremities , the 
neurologist is requested to provide 
an opinion as to whether it is as 
least as likely as not (50 percent 
or greater) that the headaches 
and/or peripheral neuropathy of the 
upper and/or lower extremities are 
caused by, or if not caused by, are 
aggravated by the concussion 
resulting from a sports injury? 

3.  If it is determined that the 
veteran has headaches and/or 
peripheral neuropathy of the upper 
and/or lower extremities , the 
neurologist is requested to provide 
an opinion as to whether it is as 
least as likely as not (50 percent 
or greater) that the headaches 
and/or peripheral neuropathy of the 
upper and/or lower extremities are 
caused by, or if not caused by, are 
aggravated by the service-connected 
degenerative disc disease of L5-S1, 
or herniated cervical discs at C4-5.

A complete rationale is requested for the 
opinion(s) rendered.  The examiner is to 
assess the comments of the three 
statements of A.J.J., M.D. in the 
opinion.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

8.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims 
should be readjudicated.  If the maximum 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

